Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 20150140851 A1.
	In reference to claim  1, Wang teaches a connector (fig. 2), comprising: a wire (1); a housing (11 fig. 1) having a wire draw-out surface (24; fig. 1), the wire being drawn out rearward from the wire draw-out surface (see fig. 1, 2); a shield (12; fig. 1) provided with a peripheral wall (32; fig. 1) extending rearward from an outer peripheral position (i.e. the outer surface of 24) of the wire draw-out surface and a rear wall (34; fig. 1) extending in a diameter reducing direction from a rear end of the peripheral wall (see fig. 1); and a water stop (13; fig. 1) having a housing sealing surface (A; see the first image below) and a wire sealing surface (B; see the second image below ) provided to intersect each other (D; see the third image below ), the water stop (13) being in direct contact with shield (see fig 1), the rear wall (34) of the shield (12) contacting the water stop (13) to bring the housing sealing surface (A) into contact with the wire draw-out surface (24), the peripheral wall (32) of the shield (12) directly contacting the water stop (13) to bring the wire sealing surface (B) into contact with the wire (1).

    PNG
    media_image1.png
    727
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    884
    media_image2.png
    Greyscale

------------------

    PNG
    media_image3.png
    727
    881
    media_image3.png
    Greyscale

In reference to claim 4, Wang teaches wherein the water stop (13) is in direct contact with the rear wall (34) and the peripheral wall (32) of the shield (12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20150140851 A1 in view of WO 2017221864 (herein WO864.  See U.S. Pat. # 9106066 as the U.S. equivalent).
	In reference to claim  2, Wang teaches the rear wall (34) of the shield includes a surrounding contact (portion of the rear wall ‘34’ that surrounds the wire ‘1’) disposed to surround the wire (1) and held in contact with a part (surface of 13 that abuts 34) of the water stop (13) around the through hole (opening in shield ‘12’ where wire ‘1’ is drawn through).
of wires that are drawn out from the wire draw-out surface, the water stop includes a through hole group composed of a plurality of through holes having wire sealing surfaces on hole walls, one wire of the plurality of wires being press-fit into each of the plurality of through holes, and the rear wall of the shield includes a surrounding contact disposed to collectively surround the plurality of wires and held in contact with a part of the water stop around the through hole group and an inter-wire contact disposed between respective wires of the plurality of wires and held in contact with a part of the water stop between the plurality of through holes.
It has been held that a mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Duplicating the parts of Wang to arrive at the results of claim 2 is seen as an obvious modification.   WO864 teaches the wire includes a plurality of wires (11; fig. 5) that are drawn out from the wire draw-out surface (rear wall of opening 28; fig. 6, where the wires ‘11’ are inserted through), the water stop (40; fig. 3) includes a through hole group (38; fig. 5) composed of a plurality of through holes having wire sealing surfaces on hole walls (see fig. 3), one wire of the plurality of wires being press-fit into each of the plurality of through holes, and the rear wall (near lead line 18A; fig. 3) of the shield (18; fig. 3) includes a surrounding contact (32; fig. 3, 6) disposed to collectively surround the plurality of wires (see fig. 3, 6) and held in contact with a part of the water stop (40) around the through hole group and an inter-wire contact (Z; image below) disposed between respective wires of the plurality of wires and held in contact with a part of the water stop (40) between the plurality of through holes (38).  With a reasonable expectation of success, using the teachings of WO864 to modify Wang is seen to yield predictable results.

    PNG
    media_image4.png
    480
    948
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    626
    778
    media_image5.png
    Greyscale

.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20150140851 A1 in view of Sakakura US 9106066 B2.
	In reference to claim  3, Wang substantially teaches the invention as claimed.
	However Wang does not teach wherein the wire and the housing are integrally formed by insert molding.
Sakakura teaches of insert molding ( see col. 5, lines 50-57).  Using the teachings of Sakakura to modify Wang to arrive at the results of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sakakura to modify Wang in order to utilize injection moldings ability to easily mass produce the same component.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/22/2021